UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-167380 ENERGY TELECOM, INC. (Exact name of registrant as specified in its charter) Florida 65-0434332 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3501-B N. Ponce de Leon Blvd., #393 St. Augustine, Florida 32084 (Address of principal executive offices) (zip code) (904) 819-8995 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of May 4, 2011, there were 6,970,471shares of the registrant’s common stock outstanding. 1 ENERGY TELECOM, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Balance sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Statements of operations for the threemonths ended March 31, 2011 and 2010 and cumulative from inception of development stage (August 22, 2000) through March 31, 2011 (unaudited) 4 Statements of changes in stockholders’ equity (deficiency) cumulative from inception of development stage (August 22, 2000) through March 31, 2011 (unaudited) 5 Statements of cash flows for the three months ended March 31, 2011 and 2010 and cumulative from inception of development stage (August 22, 2000) through March 31, 2011 (unaudited) 11 Notes to financial statements (unaudited) 12-15 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 20 ITEM 4. Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3. Defaults Upon Senior Securities 22 ITEM 4. (Reserved) 22 ITEM 5. Other Information 22 ITEM 6. Exhibits 22 SIGNATURES 23 2 ENERGY TELECOM, INC. (a development stage company) CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Stockholder notes payable Total current liabilities STOCKHOLDERS' EQUITY (DEFICIENCY) Class A common stock, $0.0001 par value, 200,000,000 shares authorized, 6,927,665 and 6,282,239 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Class B common stock, no par value, 10,000,000 shares authorized, 200,000 shares issued and outstanding as of March 31, 2011 and December 31, 2010 - - Additional paid in capital Deficit accumulated prior to inception of development stage ) ) Deficit accumulated during development stage ) ) Total stockholders' equity (deficiency) ) Total liabilities and stockholders' equity (deficiency) $ $ The accompany notes are an integral part of these unaudited condensed financial statements 3 ENERGY TELECOM, INC. (a development stage company) CONDENSED STATEMENTS OF OPERATIONS (unaudited) Cumulative from Inception of development Stage (August 22, 2000) Three months ended March 31, Through March 31, 2011 REVENUE $ $
